Citation Nr: 1439553	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-31 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial higher rating in excess of 10 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial higher rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 1989 and from September 2006 to January 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the Veteran filed a Notice of Disagreement and VA Form 9 with respect to an initial increased rating claim for service-connected benign pulmonary nodule by history.  Throughout the appeal period, the Veteran asserted that a 30 percent rating was warranted for the condition.  In August 2012, the RO granted the Veteran's claim, implementing a 30 percent rating for service service-connected benign pulmonary nodule by history, effective January 25, 2010, the day following his separation from service.  Therefore, the full benefit sought on appeal has been granted such that the issue is no longer for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the cervical spine is manifested by forward flexion of the cervical spine to, at worst, 40 degrees, and a combined range of motion, at worst, to 217 degrees, with functional loss beyond that contemplated by the current rating, but not by ankylosis, intervertebral disc syndrome requiring bed rest prescribed by a physician, or neurological impairment.

2.  The Veteran's degenerative disc disease of the thoracolumbar spine is manifested by symptoms such as pain and difficulty lifting.  However, his thoracolumbar spine has not limited to forward flexion of 30 degrees or less, and neither ankylosis of the spine or a fractured spine has been shown.  The evidence also has not shown intervertebral disc syndrome requiring bed rest prescribed by a physician or objective neurologic abnormalities associated with the thoracolumbar spine.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent, but no higher, for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).
The Veteran seeks an increased initial rating for his service-connected degenerative disc disease of the cervical spine and thoracolumbar spine, which have been evaluated under Diagnostic Code 5242.  A 10 percent rating has been assigned for each disability effective January 25, 2010 (the day following the Veteran's separation from service).

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes found at 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a. 

The General Formula provides that an evaluation of 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for: Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent rating is warranted for: Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  Id.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees and left and right lateral rotation are 0 to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. At Note (2).      

Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. at Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned where there are incapacitating episodes having a total of at least one week but less than two weeks during the past twelve months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  at Note (1).   

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

After careful review of the evidence, the Board finds that a rating of 20 percent, but no higher, is warranted for the Veteran's cervical spine disability.  However, the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for the service-connected thoracolumbar spine disability for the entire appeal period.

First, the Board will consider the rating criteria as it relates to limitation of motion of both the cervical and thoracolumbar spine.  

May 2009 service treatment records show the Veteran had forward flexion of the cervical spine to 50 degrees.  Moreover, service treatment records from August 2009 contain the following range of motion testing results for the cervical spine: forward flexion ranging from 43 to 45 degrees; extension from 18 to 25 degrees; right lateral flexion to 30 degrees; left lateral flexion from 30 to 35 degrees; right lateral rotation from 55 to 60 degrees; and left lateral rotation from 65 to 68 degrees.  The combined ranges of motion were 241 to 263 degrees.  

With regard to the thoracolumbar spine, the Veteran's motion testing results were as follows: forward flexion ranging from 78 to 85 degrees; extension to 30 degrees; right lateral flexion to 28 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 25 degrees.  The combined ranges of motion were from 221 to 228 degrees.  

Next, at an August 2010 VA general examination, the Veteran exhibited forward flexion of the cervical spine to 40 degrees; extension to 40 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 70 degrees; and left lateral rotation to 70 degrees.  The combined range of motion was 270 degrees.  Upon repetitive testing, the Veteran's right lateral flexion decreased from 25 degrees to 22 degrees.  The left and right lateral rotation decreased from 70 degrees to 45 degrees.  The combined range of motion therefore decreased to 217 degrees.  No other painful motion, spasms, weakness, or tenderness were found.  

Moreover, the Veteran also reported weakness, stiffness, instability, and numbness on the left upper extremity.  He also complained of decreased grip strength.  He indicated that he alleviates symptoms by using a soft collar or resting.  The Veteran also described flare-ups occurring every two to four weeks facilitated by looking up, up to the right, or extreme right.  During flare-ups, the Veteran cannot drive. 

With regard to the thoracolumbar spine, the Veteran demonstrated the following range of motion: forward flexion to 80; extension to 22 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  The combined range of motion was 222 degrees.  After repetitive testing, the Veteran's extension decreased from 22 degrees to 20 degrees; there were was no other additional limitation of motion.  The combined range of motion was therefore 220 degrees after five repetitions.   

The Veteran described pain, stiffness, instability, lack of endurance, and fatigability in the thoracolumbar spine.  However, he denied weakness or locking up.  The examiner noted there were no associated symptoms of spasms, weakness, decreased motion, paresthesia, leg or foot weakness, urinary incontinence, urgency, retention, obstipation, bowel incontinence, or erectile dysfunction.

Neurological testing reflected normal gross sensation throughout, normal gross strength throughout and normal reflexes in the upper and lower extremities.

Next, at the December 2011 VA spine examination, the Veteran's motion testing results for the cervical spine were as follows: forward flexion to 45 degrees; extension to 35 degrees (with pain beginning at 10 degrees); right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 50 degrees; and left lateral rotation to 50 degrees.  The combined range of motion was 230 degrees.  

Upon repetitive testing, the Veteran's extension decreased from 35 degrees to 30 degrees.  His right and left lateral rotation increased to 70 degrees and 55 degrees, respectively.  Therefore, this combined range of motion was 250 degrees.  As such, the examiner indicated there was no additional limitation of motion of the cervical spine following repetitive-use testing.  

The Veteran described constant, sharp pain in his neck with flares of burning pain weekly.  The Veteran indicated lateral flexion and extension with rotation cause his flare-ups.  The examiner further indicated that the Veteran's cervical spine condition did not impact his ability to work.   

The Veteran's thoracolumbar spine range of motion was also evaluated at the December 2011 VA spine examination.  The results were as follows: forward flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  The combined range of motion was 240 degrees.  There was no additional limitation of motion following repetitive-use testing.  

The Veteran reported constant pain in his thoracolumbar spine, with flare-ups facilitated by bending over and stooping.  He also indicated that his back condition limited his ability to work in that he has a decreased capacity for lifting.  

Therefore, a review of the evidence reflects that the Veteran's cervical spine has not been shown to have forward flexion of 30 degrees or less, or a combined range of motion not greater than 170 degrees.  Similarly, the Veteran's thoracolumbar spine has not been shown to have forward flexion of 60 degrees or less, or a combined range of motion not greater than 120 degrees.  

However, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also Deluca, 8 Vet. App. at 202.   

With regard to the Veteran's cervical spine condition, the Board acknowledges the Veteran's report of neck pain, as well as his wife's statements describing his use of a neck brace to manage his symptoms.  In his Notice of Disagreement, the Veteran indicated that he cannot raise his head and turn it simultaneously.  Significantly, the Veteran also demonstrated an additional loss of range of motion of 53 degrees after repetitive motion at the August 2010 VA examination.  At both the August 2010 and December 2011 examinations, the Veteran described flare-ups that limit his daily activities, to include driving.  Therefore, while recognizing that the Veteran's decreased range of motion does not meet the requirements for a 20 percent rating, resolving all reasonable doubt in favor of the Veteran, the Board finds that there is greater functional loss than that contemplated by the assigned 10 percent rating of the Veteran's cervical spine condition, and a 20 percent rating, but no higher, is warranted based on his physical limitations described herein.

In contrast, the Veteran has demonstrated no more than a two-degree loss of limitation of motion of the thoracolumbar spine upon repetitive-use testing.  The Veteran has also described difficulty lifting due to back pain, and his wife has described his difficulty standing.  However, the Veteran's range of motion has not been significantly limited, and, in short, the evidence does not result in significant functional impairment so as to approximate the criteria for a 20 percent or greater rating.

Next, the evidence does not show muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal contour to warrant a rating of in excess of 10 percent for the thoracolumbar spine.  August 2009 service treatment records show the Veteran had localized guarding, but he did not have an abnormal gait due to muscle spasm or guarding; nor did he exhibit spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, at the August 2010 and December 2011 VA spine examinations, the Veteran's gait, reflexes, sensation, and strength were normal.  He was not found to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

Furthermore, there is no evidence of ankylosis of the cervical or thoracolumbar spine as to warrant a higher rating under Diagnostic Code 5242 for either condition.

Diagnostic Code 5242 also instructs the rather to consider any neurologic abnormalities associated with the Veteran's spinal conditions.  Treatment records consistently reflect normal neurological examinations.  For example, when seeking treatment for spinal pain in February 2009 and April 2009, the Veteran's neurological system, to include bowel sounds, reflexes, peripheral nerves, and cranial nerves, were described as normal.  In May 2009, the Veteran specifically denied any change in bowel or bladder habits, and August 2009 service treatment records contain an unremarkable EMG examination of the bilateral upper extremities.  The report was negative for a finding of radiculopathy, plexopathy or other peripheral neuropathy or myopathy in the upper extremities.  Also in August 2009, the Veteran's urinary system was found to be clinically normal, and his neurological system was described as intact in service treatment records.  More recently, at the December 2011 VA spinal examinations, the Veteran's muscle strength testing, reflex exam, and sensory exams yielded normal results, and signs of radiculopathy were not found.  No other neurologic abnormalities were identified.  Therefore, the Board finds that there are no associated objective abnormalities with the Veteran's spinal conditions to separately evaluate under 38 C.F.R. § 4.71a.

With regard to application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under Diagnostic Code 5243, August 2010 and December 2011 VA examination reports do not reflect a finding of any incapacitating episodes.  There are no other records showing the Veteran has required bed rest, as prescribed by a physician.  

In a November 2011 statement, the Veteran specifically discussed incapacitating episodes.  He asserted that he was placed on light duty for back and neck symptoms and that he requested "time off to recuperate from these injuries," but his requests were denied.  The Veteran also stated that he was misdiagnosed as having "only minor musculoskeletal injuries" and, after MRI results were interpreted, he was referred to the Medical Evaluation Board for discharge.  He stated there was no time to request bed rest after being referred to the Medical Evaluation Board.  Based on these circumstances, the Veteran asserts that a higher rating based on incapacitating episodes is warranted.  The Veteran further stated that "decision criteria does not specifically state that it is necessary to be on Physician ordered best rest to be defined as having an incapacitating episode."

The Board notes the Veteran's physical restrictions prior to discharge.  However, Note (1) of 38 C.F.R. § 4.71a specifically states that an "incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  (Emphasis added).  The Veteran has not been diagnosed with intervertebral disc syndrome, and he has acknowledged that he was not prescribed bed rest by a physician, even after the discovery of more severe musculoskeletal symptoms.  Accordingly, a higher rating based on the alternative ratings formula for intervertebral disc syndrome is not warranted at this time.    

After careful review of the available diagnostic codes and the evidence of record, the Board also finds there are no other diagnostic codes that provide a basis to assign a rating higher than the currently assigned evaluation for the Veteran's service-connected degenerative disc disease of the cervical or thoracolumbar spine.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). In this regard, the Board notes that the Veteran's benign prostatic hypertrophy has been separately evaluated under Diagnostic Code 7527.  

Moreover, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised.  Although the Veteran's wife has asserted that the Veteran is only able to procure a job passing medications and changing dressings due to his physical limitations, the Veteran denied missing any days from work due to his cervical or thoracolumbar spine disabilities at his December 2011 VA examinations, and reported working full-time at a nursing home for the past two years.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for cervical and thoracolumbar spine disabilities.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
 
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's spine disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria contemplate the Veteran's reports of pain and limited motion, which is further considered by application of 38 C.F.R. § 4.40, § 4.45, and § 4.59.  Moreover, in assigning a higher rating based on functional loss for the Veteran's cervical spine condition, the Board has also considered his report of difficulty with simultaneous head movements.  There is no indication that his disabilities resulted in hospitalization or marked interference with employment; the Veteran denied missing any work due to his spinal conditions.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.
	 
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  The duty to notify was satisfied by October 2009 correspondence to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, statements by the Veteran, other lay statements, and several VA examinations.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Veteran indicated in his VA Form 9 that he discussed bone spurs in his cervical spine and that the VA examiner performed only a cursory review of medical documentation.  However, the Board notes that the August 2010 VA examination contained diagnostic testing.  The examiner specifically noted "prominent spurring" in the cervical spine.  Indeed, the examination reports reflect that the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).



ORDER

Entitlement to a rating of 20 percent for degenerative disc disease of the cervical spine is granted.
 
Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine is denied.



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


